


110 HR 4217 IH: Minority Male Academic Achievement

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4217
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Mr. Davis of Illinois
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To study the access to and success in education of
		  minority males, including high school graduation and college
		  participation.
	
	
		1.Short titleThis Act may be cited as the
			 Minority Male Academic Achievement
			 Study.
		2.Study of minority
			 male academic achievement
			(a)Study
			 requiredThe Secretary of
			 Education shall—
				(1)commission and ensure the conduct of a
			 national study of underrepresented minority males, particularly African
			 American and Hispanic American males, completing high school, and entering and
			 graduating from colleges and universities in accordance with the following:
					(A)the data
			 comprising the study shall focus primarily on African American and Hispanic
			 American males and will utilize existing data sources;
					(B)the study shall
			 focus on high school completion and preparation for college, success on the SAT
			 and ACT, and minority male access to college, including the financing of
			 college, and college persistence and graduation; and
					(C)the implementation
			 of the study shall be in four stages based on the recommendations of the
			 Commissioner of Education Statistics; and
					(2)make specific
			 recommendations to the Congress and State superintendents of education on new
			 approaches to increase—
					(A)the number of
			 minority males successfully preparing themselves for college study;
					(B)the number of
			 minority males graduating from high school and entering college; and
					(C)the number of
			 minority males graduating from college and entering careers in which they are
			 underrepresented.
					(b)Submission of
			 the ReportNot later than 4
			 years after the date of enactment of this section, the Secretary shall submit a
			 report on the study required by subsection (a)(1), together with the
			 recommendations required by subsection (a)(2), to the Committee on Health,
			 Education, Labor, and Pensions of the Senate and the Committee on Education and
			 the Labor of the House of Representatives.
			
